Citation Nr: 0123074	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease, L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to November 
1960.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In a January 2000 decision, the Board found that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for degenerative disc disease.  
The appellant subsequently appealed the case to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  In February 2001, the Court 
granted a joint motion to vacate and remand the January 2000 
Board decision for further development.  A copy of the 
Court's order is included in the veteran's claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Historically, the veteran's service medical records are 
negative for findings of a low back disability, and an 
October 1960 separation examination revealed a normal 
clinical evaluation of the spine.

A February 1961 rating decision granted service connection 
for the veteran's right knee disability, and a November 1962 
Board decision granted service connection for his left knee 
disability.

VA and private medical records from January 1961 to October 
1980 are negative for complaints, diagnosis or treatment for 
a low back disability.  VA examinations in January 1961, 
February 1963, March 1966, July 1967, October 1968, August 
1970, and October 1971 reveal no complaints or findings of a 
low back disability.

An October 1980 VA hospital report notes "a long history of 
low back pain and status post back surgery for bilateral 4th 
and 5th lumbar vertebral herniated discs."  Current 
complaints included continued bilateral gluteal pain 
radiating down the posterior aspects of both thighs, greater 
on the left.  A physical examination revealed a slightly 
decreased sensory post aspect of the left thigh.  The 
diagnostic impression was herniated nucleus pulposus.

On VA examination in February 1981, the veteran complained of 
pain in the knees, hips, and the back of the legs, occasional 
low back pain, and occasional cramps in the feet and calves.  
He gave a history of undergoing lumbar disc surgery in 1972, 
and opined that his service-connected bilateral knee disorder 
caused his current low back disability.  A physical 
examination revealed that the iliac crests were on the same 
level, and the lumbar lordosis appeared normal.  A midline 
incision scar was noted to be well healed and nontender.  The 
muscles were soft and nontender, and the midline and sciatic 
notch were nontender.  A full range of motion of the back was 
noted.  There was no demonstrable weakness of the lower 
extremities, and both calves measured 15 inches.  Reflexes 
were present, straight leg raising was negative, and a 
sensory examination was normal.  X-rays of the lumbosacral 
spine showed degenerative disc disease at all lumbar 
intervertebral discs, which was "at the maximum" at L4-5 
and L5-S1.  The pertinent diagnosis was degenerative disc 
disease of the lumbar spine, maximum at L4-5 and L5-S1 
(postoperative herniated nucleus pulposus).

Based on this evidence, an April 1981 rating decision denied 
service connection for a low back disability as secondary to 
the veteran's service-connected bilateral knee disorder.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in October 1981.  Therein, he maintained that his 
low back disability was related to his service-connected knee 
disability, and explained that he began to experience back 
problems "nine years after [his] knees began to give [him] 
trouble."

In support of his claim, the veteran attached personal notes 
regarding his medical history since his discharge from 
service.  These notes indicate that the veteran initially 
sought treatment for his low back complaints from Dr. S. in 
1972.  Dr. S. reportedly performed several tests, including a 
myelogram, which revealed that the veteran's low back 
disability was causing pain and decreased circulation in the 
lower extremities.  The veteran asserted that Dr. S. told him 
that his bilateral knee disability "very definitely...could 
and likely did" cause his current back disorder.  He 
reported that Dr. T., one of Dr. S.'s associates, performed a 
lumbar disc operation in August 1972, and indicated that he 
subsequently received treatment for low back pain from 
several physicians in San Luis Obispo, California.

The RO continued the denial of service connection for a low 
back disability in January 1982.  The veteran submitted a 
substantive appeal (Form 9) later that month, perfecting his 
appeal.

A December 1982 Board decision confirmed the denial of 
service connection for a low back disability on both a direct 
and secondary basis.

The veteran sought to reopen his claim for service connection 
for degenerative disc disease in June 1993.  In support of 
his claim, he submitted a November 1968 private medical 
report concerning his bilateral knee disability, personal 
notes regarding his medical history, and a work and income 
summary.

During a July 1993 VA examination, the veteran reported that 
he first developed back pain in the early 1970s.  He related 
that while a myelogram in 1973 or 1974 relieved his back 
pain, "his legs remained weak."  He explained that he no 
longer experienced "significant" back pain, but experienced 
pain radiating down both legs.  The examiner noted that the 
veteran's main complaints were related to his knees, and 
indicated that the pain appeared to be related to the rubbing 
of the extensor mechanism over the femoral condoyle.

A physical examination revealed a well-healed, 10-centimeter 
(cm) midline scar.  The veteran had a minor, well-compensated 
right dorsal, left lumbar scoliosis with minimal rotation.  
Forward flexion was to 70 degrees, extension was to 20 
degrees, lateral bending was 25 degrees bilaterally, and 
dorsolumbar rotation was 30 degrees bilaterally.  Range of 
motion of the lumbar spine was painless.  The veteran stood 
off balance, 1/2 inch to the left.  He was able to walk on his 
heels and toes without evidence of plantar flexion or 
dorsiflexion weakness.  X-rays of the lumbar spine confirmed 
the presence of marked narrowing at L4-5 and L5-S1.  The 
examiner opined that the loss of height of the lower lumbar 
vertebral bodies was "probably developmental."  The 
pertinent diagnosis was lumbar disc degenerative disease, 
status post disc excision at L4-5, maximal at L4-5 and L5-S1.

A September 1993 VA discharge summary notes complaints of 
chronic low back pain since undergoing a lumbar laminectomy 
in 1972.  The veteran reported pain in the left lower back 
and left hip, which radiated to the left knee.  He explained 
that the pain was more severe with sitting, and indicated 
that he was unable to tolerate sitting for more than five or 
10 minutes.  The veteran denied any bowel or bladder 
symptoms, and reported no numbness or tingling.  There was no 
buckling of the gait, and no radicular symptoms.  A physical 
examination of the back revealed a midline scar secondary to 
the laminectomy.  There was no asymmetry to the paraspinous 
muscles in the lumbosacral area.  A full range of motion of 
the spine was noted.  X-rays of the lumbosacral spine were 
consistent with narrowing of the disc spaces at L2, L3 and 
L4-5.  The diagnostic impression was right buttock pain, 
probably secondary to piriformis syndrome, low back pain 
possibly secondary to piriformis syndrome, and history of 
lumbar laminectomy.  The veteran was discharged on a home 
program of stretching exercises.

A February 1994 rating decision determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for degenerative disc disease.  The 
veteran filed a notice of disagreement with this decision the 
following month, and submitted a substantive appeal in August 
1994.  In the Form 9, the veteran explained that following a 
review of his personal notes regarding his medical history, 
his private physicians were convinced that his service-
connected bilateral knee disability caused his current low 
back disorder.  In addition, he related that when he asked VA 
physicians whether his service-connected bilateral knee 
disability caused his low back disorder, he was told "maybe, 
possibly, could have, or words to that effect."

In an April 1998 development letter, the RO requested that 
the veteran submit statements from his private physicians 
regarding the possible relationship between his service-
connected bilateral knee disability and his current low back 
disorder with a copy of the evidence upon which these 
opinions were based.

In June 1998 correspondence, the veteran explained that he 
requested opinions from his private physicians regarding the 
etiology of his current low back disorder, but received only 
copies of his treatment records.  In support of his claim, he 
attached reports from Dr. C., and Dr. Z.

A December 1993 report from Dr. Z. notes complaints of left 
buttock pain and left lower extremity pain.  Physical 
examination of the lumbar spine revealed a well-healed 
midline surgical incision, and mild, diffuse tenderness about 
the midline and paraspinous musculature.  Moderate limitation 
of motion of lumbar excursion was noted without significant 
exacerbation of pain.  Bilateral lower extremity sensation 
was intact to light touch and pinprick.  X-rays of the lumbar 
spine revealed chronic compression deformities of L2, L3 and 
L4, with degenerative changes at L2-3 and L4-5.  The final 
assessment was left hip trochanteric bursitis, possible 
spinal stenosis with associated lumbar radicular 
symptomatology to the left lower extremity, and status post 
bilateral patellectomies with residual weakness to bilateral 
knee extensor mechanisms without significant limitation of 
function.

A report from Dr. C., dated later that month, notes 
complaints of chronic pain in the left hamstring region.  The 
veteran reported experiencing this pain since 1968, but 
indicated that it had increased in severity over the previous 
two years.  He further stated that he experienced lower 
extremity cramps with extended standing.  A physical 
examination revealed a no hamstring or quadriceps tenderness 
to palpation, and no popliteal tenderness to palpation.  
Straight leg raising elicited no pain, and peripheral pulses 
were intact.  Normal tone and bulk were noted in all 
extremities.  The veteran had full strength proximally and 
distally in all extremities, with no focal weakness observed.  
While he walked with a slight limp, and complained of left 
hamstring pain, he was able to walk on his heals and toes 
without difficulty.  A neurologic examination was nonfocal.  
The diagnostic impression was chronic left hamstring area 
pain, chronic left knee/hip pain, and prior lumbar surgery.  
The physician commented that the etiology of the veteran's 
pain was uncertain, and opined that there may be "some 
radicular component to it."  He concluded that "there may 
be some hip or knee pathology related or possible peripheral 
nerve dysfunction."

In May 1999, the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a low back disability.

In a January 2000 decision, the Board confirmed that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for degenerative disc 
disease.  The appellant subsequently appealed the case to the 
Court.

A January 2001 Joint Motion for Remand and to Stay Further 
Proceedings (hereinafter, joint motion for remand) concludes 
that the VA failed to fulfill its duty to inform the veteran 
of the evidence necessary to complete his application to 
reopen his claim.  It suggests that the veteran's August 1994 
statement that VA doctors told him that his service-connected 
bilateral knee disability "maybe, possibly, could have" 
caused his current back problem put the VA on notice of 
evidence which may have been new and material.  The joint 
motion for remand notes that while an April 1998 development 
letter from the RO to the veteran requested medical opinions 
from his private physicians regarding the possible connection 
between his service-connected bilateral knee disability and 
his current low back disorder, it did not specifically 
request the opinions of VA doctors.  According to the joint 
motion, the VA "should have instructed the [a]ppellant to 
obtain all evidence which may have been new and material in 
reopening his claim."

Consequently, in February 2001, the Court granted a joint 
motion to vacate and remand the January 2000 Board decision 
for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA medical 
records.  It should be further noted that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for degenerative 
disc disease that are not currently a 
part of the record.  The RO's attention 
is directed to the veteran's August 1994 
statement that VA doctors allegedly told 
him that his service-connected bilateral 
knee problem "maybe, possibly, could 
have" caused his current back problem.  
The veteran should be asked to clarify 
the date and location of the treatment 
where this statement was made.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  The RO is again advised that 
efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should specifically advise the 
veteran in writing of the evidence 
necessary to complete his application to 
reopen his claim for service connection 
for degenerative disc disease, and 
instruct him to obtain all evidence that 
may be new and material.  The veteran is 
placed on notice that he should submit 
actual documentation from the VA 
physicians that he reports told him his 
service-connected bilateral knee 
disability "maybe, possibly, could 
have" caused his current back problem.  
He should also submit, if feasible, 
documentation from the VA physicians 
providing the basis for their opinion or 
opinions.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for degenerative disc 
disease.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




